       Case 2:19-cr-00077-JAM Document 26 Filed 11/13/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     CHRISTOPHER OWEN BALLEZ
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                   )   Case No. 2:19-CR-00077-JAM
11                                               )
                        Plaintiff,               )   STIPULATION AND ORDER
12                                               )   TO CONTINUE STATUS CONFERENCE
     vs.                                         )   AND EXCLUDE TIME
13                                               )
     CHRISTOPHER OWEN BALLEZ,                    )   Date: November 17, 2020
14                                               )   Time: 9:30 a.m.
                        Defendant.               )   Judge: Hon. John A. Mendez
15                                               )
                                                 )
16
17           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
18   Attorney, through James Conolly, Attorney for Plaintiff and Heather Williams, Federal
19   Defender, through Assistant Federal Defender Jerome Price, Attorney for Defendant Christopher
20   Owen Ballez, that the Status Conference scheduled for November 17, 2020 may be vacated
21   and continued to December 15, 2020.
22           This continuance is requested to allow defense counsel additional time to conduct
23   investigation, review discovery and conduct legal research necessary to determine an appropriate
24   resolution in this matter.
25           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
26   excluded from this order’s date through and including December 15, 2020, pursuant to 18
27   U.S.C. §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local
28   Code T4 based upon continuity of counsel and defense preparation.

      Stipulation and Order to Continue Status        -1-         United States v. Ballez, 2:19-cr-00077-JAM
      Conference and Exclude Time
       Case 2:19-cr-00077-JAM Document 26 Filed 11/13/20 Page 2 of 3


 1                                               Respectfully submitted,

 2
                                                 HEATHER E. WILLIAMS
 3                                               Federal Defender
 4   Date: November 13, 2020                     /s/ Jerome Price           _
                                                 JEROME PRICE
 5                                               Assistant Federal Defender
                                                 Attorney for Defendant
 6                                               CHRISTOPHER OWEN BALLEZ
 7
     Date: November 13, 2020                     McGREGOR W. SCOTT
 8
                                                 United States Attorney
 9
                                                 /s/James Conolly
10                                               JAMES CONOLLY
                                                 Assistant U.S. Attorney
11                                               Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      Stipulation and Order to Continue Status     -2-          United States v. Ballez, 2:19-cr-00077-JAM
      Conference and Exclude Time
       Case 2:19-cr-00077-JAM Document 26 Filed 11/13/20 Page 3 of 3


 1                                               ORDER

 2           IT IS HEREBY ORDERED, the Court, having received and considered the parties’

 3   stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as

 4   its order. The Court specifically finds the failure to grant a continuance in this case would deny
 5   counsel reasonable time necessary for effective preparation, taking into account the exercise of
 6   due diligence. The Court finds the ends of justice are served by granting the requested
 7   continuance and outweigh the best interests of the public and defendant in a speedy trial.
 8           The Court orders the time from the date the parties stipulated, up to and including
 9   December 15, 2020, shall be excluded from computation of time within which the trial of this
10   case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
11   and(B)(iv) [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It
12   is further ordered the November 17, 2020 Status Conference shall be continued until
13   December 15, 2020, at 9:30 a.m. .
14   IT IS SO ORDERED.
15
     DATED: November 13, 2020                            /s/ John A. Mendez
16
                                                         THE HONORABLE JOHN A. MENDEZ
17                                                       UNITED STATES DISTRICT COURT JUDGE
18
19
20
21
22
23
24
25
26
27
28


      Stipulation and Order to Continue Status           -3-       United States v. Ballez, 2:19-cr-00077-JAM
      Conference and Exclude Time
